Mr. Justice Horton delivered the opinion of the court. A judgment was entered in this case upon a promissory note made by appellants and payable to the order of appellee. This appeal is prosecuted to reverse that judgment. The statute requires that if either party wishes to move for a new trial he must file the points therefor in writing. (R. S., Ch. 110, Sec. 57.) If the opposite party fail to call for such points in writing he will be held to have waived them. But if a party file his points in writing he will be confined, in this court, to the reasons specified therein, and will be held to have waived all causes for a new trial not set forth in his written grounds. O. O. & F. R. V. R. R. Co. v. McMath, 91 Ill. 104, 111. There is no abstract of a motion for a new trial. In one place we read in the printed abstract these words: “ Motion for new trial made and overruled,” and in another place these: “ Motion for new trial and reasons in writing therefor.” What the points or reasons assigned are, if any, for new trial, is nowhere shown in the abstract. Neither does it thug appear that there was any exception to the ruling of the court upon such a motion. It may be, so far as said abstract shows, that no point made in the assignment of errors was made in the motion for a new trial. Unless errors appear in the abstract there can be no reversal. We need not here repeat what is said in Amundson Printing Co. v. Empire Paper Co. (No. 7836, in this court), but refer to the opinion in that case and to cases there cited. While, as there stated, this is not a satisfactory mode of disposing of a case, yet from what we can learn from said abstract, and upon the briefs in the case, we do not feel that any injustice is here being done. The judgment of the Circuit Court is affirmed.